DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This office action is in response to applicants’ amendment filed on 11/17/202.  Claims 1- 20 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea enumerated grouping of mathematical concepts without significantly more. The claim recited a computer-implemented method for generating designs that address a design problem, the method comprising:
 	generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values;
 	generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs; and generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs includes a greater number of designs that meet a first design objective set forth in the problem definition than the plurality of designs.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept by using mathematical models to generate a design for a related problems with associated design values and requirements. The 
 	This judicial exception is not integrated into a practical application because the claim failed to integrate the design process by incorporating a real probability distribution function defined in the design space into the design of an assembly process with a certainty to generate a real and practical application for specific design variables in different design and manufacture processes and to meet such specific design definitions.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.  In this case the present claimed invention is using a set of logic expressed by words to describe the design feasible or infeasible based on design requirements.

 	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as cited processing components in the Specification to the design process were implemented as well-known hardware, routine design operations and well understood hardware and operating program software in the design.
 	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).  On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. 
Claim 1 is nonstatutory subject matter.
 	Claim 2 cited the computer-implemented method of claim 1, wherein generating the first plurality of designs comprises assigning a first subset of design values to a first set of design variables associated with the problem definition. The claim is directed to design variable with problem definition. It is nonstatutory subject matter for failing to integrate the design variables and problem definition into a real and practical application.
 	Claim 3 recited the computer-implemented method of claim 2, wherein a first design included in the first plurality of designs comprises three-dimensional geometry associated with a mechanical assembly, and wherein a first design variable included in the first subset of design variables corresponds to either a first mechanical joint or a first mechanical component 
 	Claim 4 recited the computer-implemented method of claim 2, wherein the first subset of design values includes a first design value that is assigned to a first design variable, and wherein the first design value corresponds to either a first type of mechanical joint associated with the first mechanical joint or a first type of mechanical component associated with the first mechanical component. It is nonstatutory subject matter because the cited features are not well integrated into a real and practical application.
 	Claim 5 cited the computer-implemented method of claim 1, wherein generating the first model comprises:
executing a dynamics simulation with the first plurality of designs to generate performance data;
ranking the first plurality of designs based on the performance data; selecting a highly- ranked subset of designs from the first plurality of designs; and generating the first probability distribution based on the highly-ranked subset of designs. The claim is directed to a nonstatutory subject matter for failing to integrate the designs and probability distribution of the subset of designs.
 	Claim 6 recited the computer-implemented method of claim 5, wherein the performance data indicates, for a given design included in the first plurality of designs, a degree to which the given design meets the first design objective. This is related to data representation in the design space. It is nonstatutory subject matter.


 	determining a first statistical dependency between a first design variable and a second design variable that are included in the problem definition; and generating a first probability value based on a first subset of design values that can be assigned to the first design variable and a second subset of design values that can be assigned to the second design variable. The claim is related to design variables and it subject. It is nonstatutory subject matter.
 	Claim 8 cited the computer-implemented method of claim 7, wherein determining the first statistical dependency between the first design variable and the second design variable comprises:
executing a chi-squared test to generate a first chi-squared value based on the first subset of design values and the second subset of design values; and determining that the first chi-squared value exceeds a first threshold. The claim is related to a statistical analysis of the abstract idea. It is nonstatutory subject matter.
 	Claim 9 recited the computer-implemented method of claim 7, wherein the first statistical dependency exceeds a first threshold that is based on a number of design values included in the first subset of design values and a number of design values included in the second subset of design values. It is related to a mathematical concept in the design. It is nonstatutory subject matter.

 	Claim 10 recited the computer-implemented method of claim 7, wherein generating the first probability value comprises determining a first conditional probability that the first design variable is to be assigned a first design value given that the second design variable has been 
 	Claim 11 recited a non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to generate designs that address a design problem by performing the steps of:
generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values;
generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs; and
 	generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs includes a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept by using mathematical models to generate a design for a related problems with associated design values and requirements. The mathematical concept is to generate a mathematical model based on the selected designs, the design engine generates a probability model that indicates various conditional probabilities between specific values of the various design variables. The design engine generates the probability model by first establishing statistical dependencies between design variables and then computing conditional probabilities between specific design values that can be assigned to those design variables. The design engine then generates a subsequent population of 
 	This judicial exception is not integrated into a practical application because the claim failed to integrate the design process by incorporating a real probability distribution function defined in the design space into the design of an assembly process with a certainty to generate a real and practical application for specific design variables in different design and manufacture processes and to meet such specific design definitions.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula and holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as cited processing components in the Specification to the design process were implemented as wellknown hardware, routine design operations and well understood hardware and operating program software in the design.
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that 
Claim 11 is nonstatutory subject matter.
Claim 12 recited the non-transitory computer-readable medium of claim 11, wherein the step of generating the first plurality of designs comprises assigning a first subset of design values to a first set of design variables associated with the problem definition. The claim is directed to design variable with problem definition. It is nonstatutory subject matter for failing to integrate the design variables and problem definition into a real and practical application.
 	Claim 13 recited the non-transitory computer-readable medium of claim 12, wherein a first design included in the first plurality of designs comprises three-dimensional geometry associated with a mechanical assembly, and wherein a first design variable included in the first subset of design variables corresponds to either a first mechanical joint or a first mechanical component included in the mechanical assembly. The claim is directed to design variables and mechanic parts characteristics. It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 14 recited the non-transitory computer-readable medium of claim 12, wherein the first subset of design values includes a first design value that is assigned to a first design variable, and wherein the first design value corresponds to either a first type of mechanical joint associated with the first mechanical joint or a first type of mechanical component associated with the first mechanical component.

Claim 15 recited the non-transitory computer-readable medium of claim 11, wherein the step of generating the first model comprises:
executing a dynamics simulation with the first plurality of designs to generate performance data;
ranking the first plurality of designs based on the performance data; selecting a highly- ranked subset of designs from the first plurality of designs; and generating the first probability distribution based on the highly-ranked subset of designs. The claim is directed to a nonstatutory subject matter for failing to integrate the designs and probability distribution of the subset of designs.
 	Claim 16 recited the non-transitory computer-readable medium of claim 15, wherein the performance data indicates, for a given design included in the first plurality of designs, a degree to which the given design meets the first design objective. This is related to design data representation. It is nonstatutory subject matter.

 	Claim 17 recited the non-transitory computer-readable medium of claim 11, wherein the step of generating the second plurality of designs comprises:
randomly assigning a first subset of design values to a first set of design variables associated with the problem definition; and iteratively updating the first subset of design values based on one or more samples extracted from the first model. The claim is related to design variables and it subject. It is nonstatutory subject matter.

 	Claim 19 recited the non-transitory computer-readable medium of claim 11, wherein the step of generating the second plurality of designs comprises executing Gibbs sampling based on the first model to generate a second set of designs included in the second plurality of designs. The cited features are related to sampling data and a mathematical function for sampling data. It is nonstatutory subject matter.
Claim 20 recited a system, comprising:
a memory storing a software application; and a processor that, when executing the software application, is configured to perform the steps of:
generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values, generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs, and generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs includes a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical concept by using mathematical models to generate a design for a related problems with associated design values and requirements. The mathematical concept is to generate a mathematical model based on the selected designs, the 
 	This judicial exception is not integrated into a practical application because the claim failed to integrate the design process by incorporating areal probability distribution function defined in the design space into the design of an assembly process with a certainty to generate a real and practical application for specific design variables in different design and manufacture processes and to meet such specific design definitions.

 	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as cited processing components in the Specification to the design process were implemented as wellknown hardwares, routine design operations and well understood hardware and operating program software in the design.  Claim 20 is nonstatutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stillinger et al., US patent no. 10,330,018 (PG Pub. No. 20150269490).
As per claim 1, Stillinger (2015/0269490) disclosed a computer-implemented method for generating designs that address a design problem, the method comprising:
generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values;
generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs (paras. 0029, 0030, 0031); and generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs (paras. 0005, 0034, 0035) includes the probability tables may be instantiated with probability values through an automated process in which the values are obtained from, e.g., analysis models, engine instrumentation or sensors, data files or database tables of external systems and used to populate the probabilistic model ([0022, 0030, 0035]).  Stillinger does not expressly disclose a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs.

 	Thus, it would have been obvious to those skilled in the art at the time of the effective filing date of the present application would have found Stillinger disclosure would imply the claimed feature of a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs because the probabilistic model allowed other models to connect to other models in order to connect more elements in the design or a great number of designs that meet the first design objectives as set.
 	As per claim 2, Stillinger disclosed the computer-implemented method of claim 1, wherein generating the first plurality of designs comprises assigning a first subset of design 
 	As per claim 3, Stillinger disclosed the computer-implemented method of claim 2, wherein a first design included in the first plurality of designs comprises three-dimensional geometry associated with a mechanical assembly, and wherein a first design variable included in the first subset of design variables corresponds to either a first mechanical joint or a first mechanical component included in the mechanical assembly. Paras. 0040, 0041).
As per claim 4, Stillinger disclosed the computer-implemented method of claim 2, wherein the first subset of design values includes a first design value that is assigned to a first design variable, and wherein the first design value corresponds to either a first type of mechanical joint associated with the first mechanical joint or a first type of mechanical component associated with the first mechanical component (paras. 0028, 0033, 0035).
 	As per claim 5, Stillinger The computer-implemented method of claim 1, wherein generating the first model comprises:
executing a dynamics simulation with the first plurality of designs to generate performance data;
ranking the first plurality of designs based on the performance data; selecting a highly- ranked subset of designs from the first plurality of designs; and generating the first probability distribution based on the highly-ranked subset of designs (paras 0030, 0031, 0033).
As per claim 6, Stillinger disclosed the computer-implemented method of claim 5, wherein the performance data indicates, for a given design included in the first plurality of designs, a degree to which the given design meets the first design objective (paras 0011, 0022, 0031).

determining a first statistical dependency between a first design variable and a second design variable that are included in the problem definition; and generating a first probability value based on a first subset of design values that can be assigned to the first design variable and a second subset of design values that can be assigned to the second design variable (paras. 0028, 0030).
As per claim 8, Stillinger disclosed the computer-implemented method of claim 7, wherein determining the first statistical dependency between the first design variable and the second design variable comprises:
executing data distribution to generate a first value based on the first subset of design values and the second subset of design values; and determining that the test value exceeds a first threshold (paras. 0033, 0035, 0040, 0041). Stillinger does not expressly disclose Chi-squared test as claimed. Stillinger disclosed stochastic test with data distribution to detect correlation during design.  It would have been obvious that the stochastic test in Stillinger would imply the Chi squared test for the analysis of data distribution.
 	As per claim 9, Stillinger disclose the computer-implemented method of claim 7, wherein the first statistical dependency exceeds a first threshold that is based on a number of design values included in the first subset of design values and a number of design values included in the second subset of design values (paras. 0036, 0040, 0041, 0042).
 	As per claim 10, Stillinger disclosed the computer-implemented method of claim 7, wherein generating the first probability value comprises determining a first conditional probability that the first design variable is to be assigned a first design value given that the 
 	As per claim 11, Stillinger disclosed a non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to generate designs that address a design problem by performing the steps of:
generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values;
generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs (paras. 0030, 0031); and generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs (paras. 0034, 0035) includes the probability tables may be instantiated with probability values through an automated process in which the values are obtained from, e.g., analysis models, engine instrumentation or sensors, data files or database tables of external systems and used to populate the probabilistic model (paras. 0030, 0035). Stillinger does not expressly disclose a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs.
As cited in the Specification, Stillinger disclosed the bidirectional probabilistic analysis subsystem 138 connects each of the sources of variability and uncertainty 210 to the probabilistic model 222. To do this, the subsystem 138 connects individual nodes or clusters of nodes in the probabilistic model 222 (which may include, e.g., one or more Bayesian networks) to the sources of variability and uncertainty.  Alternatively or in addition, the subsystem 138 may employ other methods commonly used in uncertainty quantification, such as intrusive and non-intrusive methods, to connect the sources of variability and uncertainty 210 with the 
 	Thus, it would have been obvious to those skilled in the art at the time of the effective filing date of the present application would have found Stillinger disclosure would imply the claimed feature of a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs because the probabilistic model allowed other models to connect to other models in order to connect more elements in the design or a great number of designs that meet the first design objectives as set.
 	As per claim 12, Stillinger disclosed the non-transitory computer-readable medium of claim 11, wherein the step of generating the first plurality of designs comprises assigning a first subset of design values to a first set of design variables associated with the problem definition (paras 0008, 0009).
 	As per claim 13, Stillinger disclosed the non-transitory computer-readable medium of claim 12, wherein a first design included in the first plurality of designs comprises three- dimensional geometry associated with a mechanical assembly, and wherein a first design variable included in the first subset of design variables corresponds to either a first mechanical 
As per claim 14, Stillinger disclosed the non-transitory computer-readable medium of claim 12, wherein the first subset of design values includes a first design value that is assigned to a first design variable, and wherein the first design value corresponds to either a first type of mechanical joint associated with the first mechanical joint or a first type of mechanical component associated with the first mechanical component (paras. 0023, 0029).
As per claim 15, Stillinger disclosed the non-transitory computer-readable medium of claim 11, wherein the step of generating the first model comprises:
executing a dynamics simulation with the first plurality of designs to generate performance data;
ranking the first plurality of designs based on the performance data; selecting a highly-ranked subset of designs from the first plurality of designs; and generating the first probability distribution based on the highly-ranked subset of designs (paras. 0030, 0031, 0033).
As per claim 16, Stillinger disclosed the non-transitory computer-readable medium of claim 15, wherein the performance data indicates, for a given design included in the first plurality of designs, a degree to which the given design meets the first design objective (paras. 0011, 0022, 0031).
As per claim 17, Stillinger disclosed the non-transitory computer-readable medium of claim 11, wherein the step of generating the second plurality of designs comprises:
randomly assigning a first subset of design values to a first set of design variables associated with the problem definition; and iteratively updating the first subset of design values based on one or more samples extracted from the first model (paras. 0030, 0033).

 	As per claim 19, Stillinger disclosed the non-transitory computer-readable medium of claim 11, wherein the step of generating the second plurality of designs comprises executing stochastic distribution functions (para. 0041) based on the sampled data (para. 0031). Thus, the cited features in the Specification would obvious to those skilled in the art at the time of the effective filing date of the present application to apply Gibbs sampling based on the first model to generate a second set of designs included in the second plurality of designs to assembly the design to meet the desire quality (para. 0031).
 	As per claim 20, Stillinger disclosed a system, comprising:
a memory storing a software application; and a processor that, when executing the software application, is configured to perform the steps of:
generating a first plurality of designs that is based on a problem definition associated with the design problem and includes a first set of design values,
generating a first model that indicates a first probability distribution associated with the first set of design values and is based on the first plurality of designs (paras. 0030, 0031); and generating a second plurality of designs based on one or more samples extracted from the first model, wherein the second plurality of designs (paras. 0034, 0035) includes the probability tables may be instantiated with probability values through an automated process in which the values are obtained from, e.g., analysis models, engine instrumentation or sensors, data files or database tables of external systems and used to populate the probabilistic model ([0030, 
 	
As cited in the Specification, Stillinger disclosed the bidirectional probabilistic analysis subsystem 138 connects each of the sources of variability and uncertainty 210 to the probabilistic model 222. To do this, the subsystem 138 connects individual nodes or clusters of nodes in the probabilistic model 222 (which may include, e.g., one or more Bayesian networks) to the sources of variability and uncertainty.  Alternatively or in addition, the subsystem 138 may employ other methods commonly used in uncertainty quantification, such as intrusive and non-intrusive methods, to connect the sources of variability and uncertainty 210 with the probabilistic model 222. The probabilistic model 222 is bidirectional in that it can connect elements of the probabilistic model 222 to other models in a way that allows information to be passed in both temporal directions (e.g., forward propagation of information from a development model and/or backward propagation of in-service observations).  Thus, it is clear the specification provided method and system to allow user to select variables randomly obtained from the analysis models to analyze the performance and behavior of the selectively related  design model.  The models of a manufactured component could be verified and tested for optimized system component (paras. 0035, 0036, 0041).
 	Thus, it would have been obvious to those skilled in the art at the time of the effective filing date of the present application would have found Stillinger disclosure would imply the claimed feature of a greater number of designs that meet a first design objective set forth in the problem definition than the first population of designs because the probabilistic .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
 	In response to applicants’ arguments the claimed invention provided a real and practical application, the examiner responds that the claim does not provide additional process to integrate the design model into a realistic design based on design complexity and in the design space.  The claimed invention does not integrate the system model variables to a specific performance in order to generate a real and practical solution to a real and practical application.  The cited data, models, component in a design space are related to abstract ideas for a computation analysis.  They do not provide a concrete and useful solution for real and practical applications.  The claims are thus directed to nonstatutory subject  matter.
	In response to applicants’ argument that Stillinger does not disclose the probabilistic model is generated based on a plurality of designs of the manufactured component, the examiner disagree.  Stillinger disclosed the bidirectional probabilistic analysis subsystem 138 connects each of the sources of variability and uncertainty 210 to the probabilistic model 222. To do this, the subsystem 138 connects individual nodes or clusters of nodes in the probabilistic model 222 (which may include, e.g., one or more Bayesian networks) to the sources of variability and uncertainty.  Alternatively or in addition, the subsystem 138 may employ other methods commonly used in uncertainty quantification, such as intrusive and non-intrusive methods, to connect the sources of variability and uncertainty 210 with the probabilistic model 222. The probabilistic model 222 is bidirectional in that it can connect elements of the probabilistic model 222 to other models in a way that allows information to be 
The component design is iterated and "optimized" through testing and a model of the stochastic system is developed, at step (2). At step (3), the baseline capabilities of the component design are summarized and exposed to the probabilistic model 222 of the bidirectional probabilistic analysis subsystem 138 (e.g., Bayesian network). At step (4), portions of the probabilistic model 222 (e.g., probability tables and joint probability distributions) are updated with information developed during steps (1) and (2). At step (5), the information developed during steps (1) and (2), such as the baseline component capabilities and/or results of testing and optimization of the component design, is forward-propagated through the probabilistic model 222 to update or supplement sources of variability and uncertainty 210 that are leveraged by the field management subsystem 142. At step (6), measurements and other data resulting from the operational use of the finished component are obtained by the field management subsystem 142. At step (7), portions of the probabilistic model 222 are updated with information obtained during step (6). At step (8), the time-indexed capabilities of the finished component, as determined from the measurements and other data obtained at step (6) are summarized, and at step (9), the process propagates (forward and/or backward) the updates through the analytical/empirical framework (e.g., to update the empirical data 120, analytical models 122, or knowledge bases 124) through the relationships defined by the nodes of the probabilistic model 222 (para. 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/THAI Q PHAN/            Primary Examiner, Art Unit 2147